      AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                    United States District Court
                                              Southern District of Georgia
              Calvin James



                                                                                JUDGMENT IN A CIVIL CASE



                                         V.
                                                                              CASENUMBER: CV419-62

              U.S. Marshal




                 Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the Jury
        □        has rendered its verdict.


                 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
                 rendered.


                 IT IS ORDERED AND ADJUDGED

                 that in accordance with this Court's Order dated May 6, 2019, adopting the Report and

                  Recommendation of the Magistrate Judge, the Court dismisses the petition pursuant to 28 U.S.C.

                  2255 without prejudice. This action stands closed.



                                                                       D'STfl/




                                                                      D/STR\*ri;

         May 6.2018                                                         Scott L. PofF
        Date




                                                                            (By) Depwy ClerU
QASRcvWIiUJ
